Citation Nr: 0946231	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for prostate disorder with impotence has 
been received.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1943 to March 
1946, from August 1946 to February 1947 and from March 1947 
to August 1949.

A claim for service connection for prostate disorder with 
impotency was previously denied by the Board in October 1998.  
The Veteran appealed that decision, and, in November 1999 the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's October 1998 decision.  The Veteran did 
not appeal the Court's decision.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO, inter alia, 
denied service connection for prostate disorder and 
impotence.  In July 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in November 2006; in that SOC, the RO recharacterized the 
issues as a single claim for service connection for prostate 
disorder with impotence, and indicated that the petition to 
reopen this claim had been denied.  The Board has similarly 
characterized the issues decided in the May 2006 rating 
decision as a single petition to reopen.  The Veteran filed a 
substantive appeal (via a VA Form 9) in November 2007.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In August 2008, the undersigned Veterans Law Judge of the 
Board granted a motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).

In October 2008, the Board denied a claim for a higher rating 
and remanded the Veteran's claim regarding a prostate 
disorder with impotence to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further action, to 
include additional development of the evidence.  After 
completing the requested development, the AMC continued the 
denial of the claim (as reflected in a September 2009 SSOC) 
and returned the matter on appeal to the Board for further 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In an August 1995 rating decision, the RO denied service 
connection for a prostate disorder including impotency.  The 
Veteran perfected an appeal of this matter to the Board.  

3.  In an October 1998 decision, the Board denied service 
connection for prostate disorder with impotency.  

4.  In a November 1999 decision, the Court affirmed the 
Board's October 1998 decision.  

5.  No new evidence associated with the claims file since the 
October 1998 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for prostate disorder with impotence, or 
raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that denied service 
connection for prostate disorder with impotency is final.  
38 U.S.C.A. §§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  As evidence received since the Board's October 1998 
denial is not new and material, the criteria for reopening 
the claim for service connection for prostate disorder with 
impotence are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a November 2008 post-rating letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the underlying claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  In this letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate a claim to reopen the previously 
denied claim, including the definitions of new and material 
evidence and the reason for the previous denial.    

After issuance of the November 2008 letter, and opportunity 
for the Veteran to respond, the September 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of a 
January 2005 VA examination.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's August 2008 Board hearing, along with various 
written statements provided by the Veteran, and by 
representative.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  The Veteran submitted an 
October 2009 VA urology note after this claim was last 
adjudicated by the AMC.  Other notes from the physician who 
prepared this note were previously obtained by VA, and these 
notes are similar to the October 2009 note.  Essentially, the 
October 2009 note is merely cumulative and redundant of the 
evidence already of record and is therefore not pertinent to 
the claim.  As such, there is no reason why the Board cannot 
proceed to issue a decision on this claim.  See 38 C.F.R. 
§ 20.1304(c) (2009).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

As indicated above, in October 1998, the Board denied the 
Veteran's claim for service connection for prostate disorder 
with impotency.  

The evidence of record at the time consisted of service, VA, 
and private treatment records.  In this regard, service 
treatment records showed that the Veteran punctured his 
gluteus and rectum in 1945.  The Veteran also had an episode 
of urethritis during service.  The Veteran's 1949 separation 
examination indicated that the Veteran had no significant 
abnormalities of the anus, rectum, and genitourinary system.  

On physical examination for admission to a VA hospital in 
April 1955, the Veteran's prostate gland was negative for any 
abnormality.  Laboratory studies were negative, including a 
urinalysis.

VA treatment records first show treatment for the prostate in 
1975.  At that time, the Veteran was diagnosed with benign 
prostatic hypertrophy and it was noted that he had a long 
history of prostatitis.  The Veteran had a transurethral 
resection of the prostate (TURP) performed in November 1975.  
Subsequent VA treatment records reflect  multiplenotationa of 
prostatitis.  The previously considered private treatment 
records also document prostatitis.  

The Veteran complained of impotence in 1976.  An August 1983 
VA treatment record notes that the Veteran had been impotent 
for two years.  

A statement from a private physician, written in December 
1983, notes that the Veteran had been under the physician's 
care for recurrent prostatitis and urinary incontinence and 
that these problems resulted from trauma sustained after 
injury to the scrotal and perineal area.  No explanation or 
rationale was given for this opinion.  

The report of a November 1996 VA examination reflects  that 
the Veteran complained of being impotent since 1975, with 
painful ejaculation since 1945.  He also stated that the 
problems with his prostate began in the 1970's.  According to 
the examiner, there was no evidence in the medical records 
which showed that the Veteran's prostatitis and urinary 
incontinence were sustained by injuries from his accident 
while in the Navy.  The examiner explained that the Veteran 
began complaining of prostate tenderness in the mid-1970's 
and that urinary incontinence had been complained of several 
years after being discharged from the Navy.  The examiner 
noted that throughout his record history, there were no 
complaints of impotency prior to 1976.  He stated that the 
Veteran had several examinations after his accident which did 
not reveal any ongoing pathology from his wound.    

During a  September 1997 RO hearing, , the Veteran stated 
that he had problems with his prostate and with impotency.  
He attributed this to injury during his service.  He stated 
that he began to have problems with impotency in 1953 and had 
not been able to get an erection since 1975 or 1976.  

The basis for the Board's October 1998 denial was that the 
evidence did not show a prostate disorder with impotency 
during service or until many years thereafter and it was not 
shown to be related to service or to an incident of service 
origin. 

The Veteran appealed the October 1998 denial and in November 
1999 the Court affirmed the Board's decision.  Hence, the 
Board's October 1998 denial is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a  veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
August 2004.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
October 1998 Board decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since October 
1998 includes records of VA treatment and a VA examination 
report.  At the time of the VA examination in January 2005, 
the Veteran reported having pain and spasms in the perineal 
and rectal region over the years.  An examination was 
performed and it was noted that the prostate felt relatively 
small.  Laboratory studies indicated a PSA of 0.2.  The 
diagnosis was history of rectal injury in 1945 with 
persistent pains in the rectum and perineum since.  There 
were no obvious injuries on rectal and genitalia examination; 
however, the examiner did not doubt that there were pelvic 
injuries at that time.      

VA treatment records continue to document the Veteran's 
complaints of perineal pain.  In August 2008, a VA 
neurologist stated that the Veteran has neuropathic pain, 
peripheral neuropathy, and peripheral nerve injury that he 
sustained during the injury in 1945.  The neurologist 
suggested that the pain the Veteran experienced during sex 
was probably due to spasms in the prostate and other muscles 
in the pelvic area during sex.  None of the VA records 
suggest that the Veteran has a prostate disorder or impotency 
as a result of service.  

The records received since October 1998 reflect no comment or 
opinion indicating that the Veteran had  prostate problems 
and/or impotency during service, or that there exists a 
medical relationship between any current prostate problems 
and/or impotency and service, nor do they .  While this 
evidence can be considered "new," in that it was not before 
the Board in October 1998, it is not "material."  That is, 
the evidence does not show that the Veteran had a prostate 
disorder and impotency during service or currently has such 
disorders as a result of service-the basis for the last prior 
final denial.  Thus, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

As for the Veteran's statements, and those advanced by his 
representative, on his behalf, the Board notes that as 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on the  medical matter of whether this Veteran currently has 
a prostate disorder with impotence that is medically related 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Therefore, where, as here, 
resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
prostate disorder with impotence are not met, and the Board's 
October 1998 denial of the claim remains final.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
prostate disorder with impotence is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


